            Case 2:21-cv-00941-MPK Document 13 Filed 08/04/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FOURTH STREET BARBEQUE, INC.,                   )
                                                )
               Plaintiff,                       )      Civil Action No. 21-cv-941
                                                )      Magistrate Judge Maureen P. Kelly
                         v.                     )
                                                )
FDMR, INC. doing business as                    )
SUJIS KOREAN CUISINE,                           )
                                                )
               Defendant.                       )



        ORDER SCHEDULING INITIAL CASE MANAGEMENT CONFERENCE

       Pursuant to Local Rule 16.1 and Rules 16 and 26 of the Federal Rules of Civil Procedure,

an initial case management conference will be conducted in this case to discuss: the claims and

defenses, narrowing of the issues, expected discovery and related discovery procedures, the early

disposition of controlling questions of law, the probable extent of provable damages, the

possibility of settlement, and any other matter that will contribute to the prompt disposition of

the case.

I.            Federal Rules of Civil Procedure 26(f) – Meet and Confer Requirement

       As required by Rule 26(f) of the Federal Rules of Civil Procedure, the parties must, as

soon as practicable, and in any event no later than August 31, 2021, confer to "consider the

nature and basis of their claims and defenses and the possibilities for promptly settling or

resolving the case; make or arrange for the disclosures required by Rule 26(a)(1); discuss any

issues about preserving discoverable information; and develop a proposed discovery plan[.]

Fed. R. Civ. P. 26(f).

II.           Local Rule 16.2 – Alternative Dispute Resolution

                                               1
         Case 2:21-cv-00941-MPK Document 13 Filed 08/04/21 Page 2 of 2




       The parties must also file a joint proposed initial scheduling order and a Stipulation

Selecting ADR Process, which can be found in the forms section on the Court's website at

www.pawd.uscourts.gov.

       The parties are hereby notified that any identified neutral (court approved or private) is

required to become a registered user of the electronic case filing system in the United States

District Court for the Western District of Pennsylvania.     Counsel shall so notify their agreed

upon neutral and refer then to the Court's website, noted above, for user registration forms.

Counsel shall confirm to the Court at the initial case management conference that the selected

neutral has completed this process.

       Therefore, IT IS HEREBY ORDERED that the initial case management conference will

be held on Tuesday September 14, 2021 at 10:30 A.M. by Telephone Conference before

United States Magistrate Judge Maureen P. Kelly.     Trial counsel shall attend.

       IT IS FURTHER ORDERED that on or before September 7, 2021, or one week prior

to the scheduled conference date, the parties shall file a Rule 26(f) Report and either the

Stipulation Selecting ADR Process or the Expedited Docket Stipulation.

       SO ORDERED this 4th day of August, 2021.

                                                     BY THE COURT:

                                                     /s/ Maureen P. Kelly
                                                     MAUREEN P. KELLY
                                                     UNITED STATES MAGISTRATE JUDGE




                                                2
